— Order, Supreme Court, New York County, entered September 27, 1978, reversed, on the law, with costs and with disbursements, and the proceeding reinstated. Under the law of New Jersey, an award of counsel fees in a matrimonial action may be paid directly to counsel, and the New Jersey judgment awarding the wife a divorce against the judgment-debtor respondent so provided. This matter may be moot in view of the subsequent determination at Special Term, dated May 4, 1979, which granted the plaintiffs partial summary judgment in a plenary action based on the judgment entered in favor of the plaintiffs against this defendant in New Jersey. Those plaintiffs are the judgment-creditors appellants who brought this proceeding to enforce the foreign judgment under CPLR article 54, based on the same New Jersey judgment. The appeal from the order of February 14, 1979 denying reargument or renewal is dismissed as moot, without costs. Concur — Kupferman, J. P., Sullivan, Lane, Lupiano and Silverman, JJ.